Case 19-40231-JMM        Doc 54    Filed 08/29/19 Entered 08/29/19 15:23:53              Desc Main
                                   Document     Page 1 of 2


R. Sam Hopkins, Chapter 7 Trustee
Correspondence email: samhopkins@cableone.net
P O Box 3014
Pocatello ,ID 83206
Telephone: (208) 478-7978
Fax: (208) 478-7976

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO


 In Re:                                          )
                                                 )
 Two Brothers Construction & Renovation          )         Case No. 19-40231
                                                 )
                                                 )         Chapter 7
                                                 )
                        Debtor                   )


              MOTION FOR TURNOVER OF PROPERTY AND RECORDS
               AND OPPORTUNITY TO OBJECT AND FOR A HEARING

              Notice of Trustee’s Motion for Turnover of Property and Records
                        and Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within twenty-one (21) days of the date of service of
this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.

       COMES NOW, The Trustee, R. Sam Hopkins, in the above-entitled matter and moves
this Court pursuant to 11 USC §§ 542 and 521(a)(4), for an order directing the Debtor(s) to
surrender the following property and records, to-wit:
Case 19-40231-JMM         Doc 54   Filed 08/29/19 Entered 08/29/19 15:23:53           Desc Main
                                   Document     Page 2 of 2


       1.     Complete copies of all Idaho Central bank statements from March 1, 2019
              through August 29, 2019, or though date of closing if applicable

       2.     Complete copies of Wells Fargo Debtor in Possession account#7863 statements
              from 04/22/2019 through 08/29/2019 or through date of closing if applicable

       3.     Complete copies of all written lease agreements on the trailers and equipment

       4.     A detailed list of the accounts receivables, including names, amounts, and aging

       5.     The complete addresses of the properties where the assets are currently located

        The Trustee makes said motion upon the grounds and for the reasons that said property is
property of the bankruptcy estate and the Debtor(s) have wrongfully refused to surrender the
same to the Trustee. You are hereby notified that the Trustee has requested an Order compelling
the turnover of the property or recorded information listed in the above motion.

 Dated: August 29, 2019
                                                  /s/ R. Sam Hopkins
                                                  R. Sam Hopkins, Trustee

                               CERTIFICATE OF MAILING

I hereby certify that on Thursday, August 29, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which sent a Notice of Electronic Filing to the
individuals with the term "ECF" noted next to their name. I further certify that, on the same
date, I have mailed by United States Postal Service the foregoing document to the following non-
EM/ECF Registered Participant(s) listed below.

U.S. Trustee, ECF
Two Brothers Construction & Renovation, 3788 N. 5th East Bld. C, Idaho Falls, ID 83401
Aaron J. Tolson ECF
                                                          By: /s/ Amber Williams

                                                                Case Administrator
